                                            Case 5:18-cv-06283-LHK Document 149 Filed 03/27/20 Page 1 of 5




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                     UNITED STATES DISTRICT COURT
                                  9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12        JAMES K. SONG, et al.,                           Case No. 18-CV-06283-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                         ORDER REFERRING MATTER TO
                                                                                             STANDING COMMITTEE ON
                                  14               v.                                        PROFESSIONAL CONDUCT;
                                                                                             DENYING REQUEST FOR
                                  15        AARON DRENBERG,                                  MONETARY SANCTIONS
                                  16                     Defendant.                          Re: Dkt. No. 114
                                  17
                                  18            Before the Court is the motion for sanctions filed by Defendant Aaron Drenberg

                                  19   (“Defendant”) against Plaintiffs’ counsel, Adam Engel (“Engel”), ECF No. 114 (“Mot.”). Engel

                                  20   filed an opposition, ECF No. 119 (“Opp’n), and Defendant filed a reply, ECF No. 122 (“Reply”).

                                  21   Having considered the submissions of the parties, the relevant law, and the record in this case, the

                                  22   Court REFERS the matter to the Court’s Standing Committee on Professional Conduct and

                                  23   DENIES Defendant’s request for monetary sanctions.

                                  24   I.       UNAUTHORIZED PRACTICE OF LAW
                                  25            On July 17, 2019, when Engle was ineligible to practice law in California, Engel filed on

                                  26   behalf of Plaintiffs an Opposition to Defendant Drenberg’s Partial Motion to Dismiss (“MTD

                                  27
                                                                                         1
                                  28   Case No. 18-CV-06283-LHK
                                       ORDER REFERRING MATTER TO STANDING COMMITTEE ON PROFESSIONAL CONDUCT; DENYING
                                       REQUEST FOR MONETARY SANCTIONS
                                             Case 5:18-cv-06283-LHK Document 149 Filed 03/27/20 Page 2 of 5




                                  1    Opposition”), ECF No. 56. See Mot. at 2. Engel has acknowledged that he filed the MTD

                                  2    Opposition while he was suspended from the practice of law in California by the California State

                                  3    Bar. See ECF No. 88-1 (“Engel Decl.”) ¶¶ 8, 9. Engel was apparently suspended for

                                  4    noncompliance with California’s Mandatory Continuing Legal Education Requirements. See Mot.

                                  5    at 2; ECF No. 77, Ex. A. By filing the MTD Opposition while suspended from the practice of

                                  6    law, Engel engaged in the unauthorized practice of law.

                                  7             In addition, the complaint in this case was filed on October 12, 2018, ECF No.1, prior to

                                  8    Engel’s admission to practice in this District on October 15, 2018. See ECF No. 72 at 2

                                  9    (Defendants’ previous motion to strike raising this issue). Engel previously claimed that he had

                                  10   been admitted to practice in this District on October 10, 2018. Engel Decl. ¶¶ 2–3. However, the

                                  11   District’s Attorney Bar Membership Status Lookup Tool states that Engel was admitted to practice

                                  12   in this District on October 15, 2018. Although the parties did not raise this conduct in the instant
Northern District of California
 United States District Court




                                  13   motion, if proven, initiating the instant case prior to admission to practice in this District would

                                  14   constitute a violation of Civil Local Rule 11-1(a) (requiring attorneys to be admitted in this Court

                                  15   before practicing).

                                  16   II.      REQUESTED RELIEF
                                  17            In the instant motion, Defendant requests the following relief:

                                  18   (1) that the Court “notify the Chief Judge of the United States District Court for the Northern

                                  19         District of California that Mr. Engel has filed papers with this Court while he was ineligible to

                                  20         practice law,” pursuant to Civil Local Rule 11-6(a)(2) and Civil Local Rule 11-1(g)(1)(D); and

                                  21   (2) sanctions, in the form of reasonable attorney’s fees and costs incurred in the preparation and

                                  22         filing of a reply to the Opposition to Defendant Drenberg’s Partial Motion to Dismiss, ECF

                                  23         No. 59.

                                  24   Mot. at 4–5. The Court considers each request for relief in turn.

                                  25         A. Relief Pursuant to Civil Local Rules
                                  26            First, with respect to Defendant’s request for relief under the Civil Local Rules, the Court

                                  27
                                                                                           2
                                  28   Case No. 18-CV-06283-LHK
                                       ORDER REFERRING MATTER TO STANDING COMMITTEE ON PROFESSIONAL CONDUCT; DENYING
                                       REQUEST FOR MONETARY SANCTIONS
                                          Case 5:18-cv-06283-LHK Document 149 Filed 03/27/20 Page 3 of 5




                                  1    agrees that Engel’s unauthorized practice of law warrants further escalation pursuant to the

                                  2    mechanisms set forth by the Local Rules.

                                  3           Specifically, Civil Local Rule 11-7(a) requires an attorney admitted to practice in this

                                  4    Court who is “suspended, disbarred or placed on disciplinary probation by any court . . . [to] give

                                  5    notice to the Clerk and the Clerk of the Bankruptcy Court in writing within 14 days of such

                                  6    event.” Engel does not claim that he ever complied with this provision, and Engel’s other filings

                                  7    with the Court suggest that he never did so. See ECF No. 88-1 (“Engel Decl.”) (claiming that,

                                  8    because the “Chief District Judge has not issued any [order to show cause],” Engel does “not

                                  9    believe [he] was ever listed as not eligible to practice in this Court.”).

                                  10          The Civil Local Rules further authorize this Court to refer the matter to either the Court’s

                                  11   Standing Committee on Professional Conduct or the Chief District Judge. For example, Civil

                                  12   Local Rule 11-8 provides:
Northern District of California
 United States District Court




                                  13          A person who exercises, or pretends to be entitled to exercise, any of the privileges
                                              of membership in the bar of this Court, when that person is not entitled to exercise
                                  14          such membership privileges, may be referred to the Standing Committee in addition
                                              to any action authorized by applicable law.
                                  15
                                       Similarly, Civil Local Rule 11-6(a) allows the Court to refer the matter to either the Court’s
                                  16
                                       Standing Committee on Professional Conduct or the Chief District Judge “in the event that a Judge
                                  17
                                       has cause to believe that an attorney has engaged in unprofessional conduct.”
                                  18
                                              As the Court previously found above, Engel indisputably engaged in the unauthorized
                                  19
                                       practice of law in the instant case by filing the Opposition to Defendant Drenberg’s Partial Motion
                                  20
                                       to Dismiss while Engel was suspended from the practice of law in California by the California
                                  21
                                       State Bar. Similarly, Engel may have violated Civil Local Rule 11-1(a) by filing the complaint in
                                  22
                                       the instant case before being admitted to practice in this District. Accordingly, as authorized by
                                  23
                                       Civil Local Rules 11-6(a) and 11-8, the Court hereby REFERS the matter to the Standing
                                  24
                                       Committee on Professional Conduct.
                                  25
                                          B. Monetary Sanctions Pursuant to 28 U.S.C. § 1927 and the Court’s Inherent Authority
                                  26
                                              Second, with respect to Defendant’s request for monetary sanctions, the Court finds that
                                  27
                                                                                           3
                                  28   Case No. 18-CV-06283-LHK
                                       ORDER REFERRING MATTER TO STANDING COMMITTEE ON PROFESSIONAL CONDUCT; DENYING
                                       REQUEST FOR MONETARY SANCTIONS
                                          Case 5:18-cv-06283-LHK Document 149 Filed 03/27/20 Page 4 of 5




                                  1    Defendant has failed to substantiate his request for monetary sanctions. As stated above,

                                  2    Defendant seeks compensation for reasonable attorney’s fees and costs incurred to prepare and file

                                  3    the reply to Engel’s Opposition to Defendant Drenberg’s Partial Motion to Dismiss, which Engel

                                  4    filed while unauthorized to practice law. Defendant’s motion for monetary sanctions is based

                                  5    upon 28 U.S.C. § 1927 and the Court’s inherent authority. See Mot. at 4–5; Reply at 4–5.

                                  6    Crucially, for the Court to grant sanctions under either mechanism, the Court must make a finding

                                  7    of bad faith. See Goodyear Tire & Rubber v. Haeger, 137 S. Ct. 1178, 1186 (2017) (holding that

                                  8    monetary sanctions pursuant to the Court’s inherent authority must be calibrated to “the bad-faith

                                  9    acts on which it is based”); In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996)

                                  10   (holding that “section 1927 ‘must be supported by a finding of subjective bad faith.’”).

                                  11          Based on the record before the Court, the Court can not find that Plaintiff acted in bad

                                  12   faith. As an initial matter, Defendant failed to even argue in his motion for sanctions that Plaintiff
Northern District of California
 United States District Court




                                  13   acted in bad faith. Mot. at 4-5. Defendant belatedly raised the issue of bad faith for the first time

                                  14   on reply. Reply at 2–4. Regardless, based on the current record, the Court cannot say that Engel

                                  15   acted in bad faith. The record before the Court does not demonstrate that Engel acted intentionally

                                  16   or to harass Defendant by filing the Opposition to Defendant Drenberg’s Partial Motion to

                                  17   Dismiss. Furthermore, Defendant does not argue that Engel’s Opposition to Defendant

                                  18   Drenberg’s Partial Motion to Dismiss was frivolous. Reply at 3. Instead, Defendant asserts that

                                  19   Engel’s brief was “without merit.” Reply at 3. Because Defendant has failed to establish bad

                                  20   faith, the Court may not issue monetary sanctions under either 28 U.S.C. § 1927 or the Court’s

                                  21   inherent authority.

                                  22   III.   CONCLUSION
                                  23          Accordingly, the Court REFERS this matter to the Court’s Standing Committee on

                                  24   Professional Conduct with respect to (1) Engel’s filing of the Opposition to Defendant Drenberg’s

                                  25   Partial Motion to Dismiss, ECF No. 56, while ineligible to practice law in California; and (2)

                                  26   Engel’s filing of the complaint, ECF No. 1, prior to admission to practice in the Northern District

                                  27
                                                                                         4
                                  28   Case No. 18-CV-06283-LHK
                                       ORDER REFERRING MATTER TO STANDING COMMITTEE ON PROFESSIONAL CONDUCT; DENYING
                                       REQUEST FOR MONETARY SANCTIONS
                                         Case 5:18-cv-06283-LHK Document 149 Filed 03/27/20 Page 5 of 5




                                  1    of California. The Court DENIES Defendant’s request for monetary sanctions.

                                  2    IT IS SO ORDERED.

                                  3
                                  4    Dated: March 27, 2020

                                  5                                                 ______________________________________
                                                                                    LUCY H. KOH
                                  6                                                 United States District Judge
                                  7
                                  8
                                  9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                     5
                                  28   Case No. 18-CV-06283-LHK
                                       ORDER REFERRING MATTER TO STANDING COMMITTEE ON PROFESSIONAL CONDUCT; DENYING
                                       REQUEST FOR MONETARY SANCTIONS
